Citation Nr: 1723552	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2010.  A transcript of the hearing has been associated with the record.

The Board remanded the Veteran's claim for additional development in April 2010 and May 2011, and denied the claim in a January 2013 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), which, in a January 2014 Order, vacated the Board's decision and remanded the appeal for further development.  The Board subsequently remanded the claim for additional development in August 2014 and July 2015, and again denied the claim in April 2016.  The Veteran again appealed the Board's decision to the Court, and, in a December 2016 Order, the Court again vacated the Board's decision and remanded the appeal for further development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board apologies for the long delay in the full adjudication of this case. 





FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's vertigo is etiologically related to his service-connected bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131(West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran has been granted service connection for bilateral hearing loss and tinnitus.  The record shows he has been diagnosed with vertigo.  He has asserted he first experienced vertigo in 1964, when his ears became plugged up and he lost his balance.  He stated he was treated and his ears were opened up, but that he has had ringing in both ears and occasional balance problems ever since. 

The Board has thoroughly reviewed the entire record, and has determined the evidence is at least in equipoise as to whether the Veteran's vertigo is etiologically related to his service-connected bilateral hearing loss and tinnitus.

In this regard, the Board emphasizes a March 2009 letter by the Veteran's VA physician, and a February 2015 addendum medical opinion by a VA examiner.  

Specifically, in March 2009, VA physician Dr. R.J. stated the Veteran suffered from chronic vertigo that seemed to be related to his hearing loss and tinnitus and appeared to have been caused by exposure to loud noise while in service.

In a February 2015 VA addendum medical opinion, the Chief of the VA Medical Center (VAMC) otolaryngology section stated that upon a review of the Veteran's medical records, it was his opinion the Veteran's hearing loss was unrelated to noise exposure or service, as his audiograms were not consistent with noise-induced hearing loss.  He stated it was his opinion that the Veteran's hearing loss, dizziness, and balance problems were due to same disease process and that they were most likely related to changes in the Veteran's microcirculation in his inner ear.  He explained that diseases of the inner ear could present with vertigo, hearing loss, and tinnitus at the same time, or that these symptoms could present independently.

The Board acknowledges that an August 2009 VA examination report, as well as August 2010, June 2011, July 2012, and September 2012 addendum opinions, weigh against the Veteran's claim.  However, each of these opinions has been previously found to be inadequate by the Board or by the Court.

The Board further acknowledges the March 2009 letter by Dr. R.J. described above provided little to no rationale for its conclusions, and opined the Veteran's vertigo, along with his hearing loss and tinnitus, was related to in-service noise exposure.  In this regard, the Board notes the Veteran was granted service connection for bilateral hearing loss and tinnitus in an April 2004 rating decision on the basis that these conditions were related to in-service noise exposure.

Contrary Dr. R.J.'s opinion, the February 2015 opinion discussed above found the Veteran's vertigo, hearing loss, and tinnitus were unrelated to noise exposure, but were instead manifestations of an inner ear condition.

The Board notes the April 2004 grant of service connection is not being reviewed by the Board.  Instead, in this decision, the Board focuses on whether the Veteran's vertigo is etiologically related to his already service-connected hearing loss and tinnitus.  In this regard, owing to its author's extensive training and position as Chief of the otolaryngology section of his VAMC, the Board finds the February 2015 addendum opinion discussed above, which attributes the Veteran's vertigo to the same disease process as his hearing loss and tinnitus, is entitled to significant probative weight.

In sum, when weighing the March 2009 and February 2015 opinions against the remaining VA opinions of record, already deemed inadequate by the Board and the Court, the Board finds the evidence is at least in equipoise as to whether the Veteran's vertigo is etiologically related to his service-connected bilateral hearing loss and tinnitus.  Accordingly, granting of service connection for vertigo is in order.

As the Board has granted the Veteran's claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be discussed further.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for vertigo is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


